SonicWALL, Inc. DEFERRED COMPENSATION PLAN TABLE OF CONTENTS Page ARTICLEI TITLE AND DEFINITIONS 1 1.1 Definitions 1 ARTICLEII PARTICIPATION 6 2.1 Participation Date 6 2.2 Resumption of Participation Following Return to Service 6 2.3 Change in Employment Status 6 ARTICLE III DEFERRAL ELECTIONS 6 3.1 Elections to Defer Compensation 6 3.2 Investment Elections 8 ARTICLE IV DEFERRAL ACCOUNTS AND TRUST FUNDING 9 4.1 Deferral Accounts 9 4.2 Trust Funding 9 ARTICLE V VESTING 10 ARTICLE VI DISTRIBUTIONS 10 6.1 Certain Distributions to Participants and Beneficiaries 10 6.2 Small Account Lump-Sum Distribution 11 6.3 Subsequent Election to Delay or Change Form of Payment 12 6.4 Distribution Timing 12 6.5 Installment Amounts 12 6.6 Unforeseeable Emergency Distributions 12 6.7 Scheduled In-Service Distribution 13 6.8 Death 13 6.9 Notice to Trustee 14 6.10 Time of Distribution 14 6.11 Limitation on Distributions to Covered Employees Prior to a Change of Control 14 6.12 Domestic Relations Order Distributions 14 6.13 Conflicts of Interest and Ethics Rules Distributions 14 6.14 FICA and Related Income Tax Distribution 14 6.15 State, Local and Foreign Tax Distribution 15 6.16 Code Section 409A Distribution 15 6.17 Tax Withholding 15 6.18 Inability to Locate Participant 15 ARTICLE VII CHANGE OF CONTROL 15 7.1 No New Participants Following Change of Control 15 7.2 Discretionary Termination and Accelerated Plan Distributions 30 Days Prior to or Within 12 Months Following a Change in Control 15 ARTICLE VIII TERMINATION DUE TO CORPORATE DISSOLUTION OR PURSUANT TO BANKRUPTCY COURT APPROVAL 15 -i- Page 8.1 Corporate Dissolution 15 8.2 Bankruptcy Court Approval 16 ARTICLE IX ADMINISTRATION 16 9.1 Committee 16 9.2 Committee Action 16 9.3 Powers and Duties of the Committee 16 9.4 Construction and Interpretation 17 9.5 Information 17 9.6 Compensation, Expenses and Indemnity 17 9.7 Quarterly Statements 18 9.8 Claims Procedure 18 ARTICLE X MISCELLANEOUS 22 10.1 Unsecured General Creditor 22 10.2 Restriction Against Assignment 22 10.3 Withholding 22 10.5 Amendment, Modification, Suspension or Termination 22 10.5 Governing Law 23 10.6 Receipt or Release 23 10.7 Payments on Behalf of Persons Under Incapacity 23 10.8 Limitation of Rights and Employment Relationship 23 10.9 Headings 23 10.10 Entire Agreement 23 -ii- SonicWALL DEFERRED
